THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                  February 10, 2021



In the Court of Appeals of Georgia
 A20A1747. STATE v. CAMPBELL.

      MCFADDEN, Chief Judge.

      The state appeals from a trial court order granting a plea in bar based on the

expiration of the statute of limitation, arguing that the applicable time period was

tolled by the “person unknown” exception to the statute of limitation. The state,

however, has failed to show that the trial court erred in finding that this exception

does not apply in this case. So we affirm.

      1. Facts and procedural posture.

      On December 15, 2014, Marion Campbell was charged by indictment with

offenses of rape and aggravated sodomy alleged to have occurred in March 1993. The

state dropped the aggravated sodomy charge, and a trial on the rape charge

commenced on August 22, 2016. At the conclusion of the state’s evidence, Campbell
moved to dismiss the indictment on the ground that it did not allege an exception to

the expired 15-year statute of limitation for forcible rape. The trial court granted the

motion and dismissed the indictment as fatally defective because it did not include

the required allegation of an exception to the expired statute of limitation.

      On August 31, 2016, the state re-indicted Campbell for the alleged March 1993

rape, and included a statute of limitation tolling provision alleging that Campbell had

been unknown to the state and not identified as a suspect until “an investigative lead

was established through a DNA match via a search of the DNA Database CODIS

(Combined DNA Index System) in August 2008.” Campbell filed a plea in bar on

double jeopardy grounds, arguing that he could not be re-indicted because the trial

court had previously acquitted him of the alleged rape during the trial on the 2014

indictment. The trial court denied the plea in bar and Campbell appealed to this court.

In an unpublished opinion, this court affirmed the denial of the plea in bar, finding

that the trial court’s dismissal of the 2014 indictment was not an acquittal on the

merits and thus it did not bar the 2016 re-indictment. Campbell v. State, 344 Ga. App.

XXVI (A17A1820).

      Upon the return of the case to the trial court, Campbell filed another plea in

bar, this time asserting that the statute of limitation had not been tolled as alleged in

                                           2
the 2016 indictment because “he was a suspect at all relevant times” and “his identity

was not unknown” to the state. After an evidentiary hearing, the trial court granted

the plea in bar, finding that the statute of limitation had not been tolled because the

state had actual knowledge of facts providing probable cause to arrest Campbell prior

to the expiration of the limitation period. The state appeals.

      2. Grant of plea in bar based on statute of limitation.

      The state contends that the trial court erred in granting the plea in bar based on

the statute of limitation. We disagree.

      “In criminal cases, the statute of limitation runs from the time of the criminal

act to the time of indictment.” Riley v. State, 305 Ga. 163, 167 (3) (824 SE2d 249)

(2019) (citation and punctuation omitted). “Thus, the [s]tate must file an indictment

charging the accused with the offense within the applicable statute of limitation

period for that crime.” Lynch v. State, 346 Ga. App. 849, 856 (3) (a) (i) (815 SE2d

340) (2018). In this case, the parties agree that the applicable statute of limitation for

the rape charge is the 15-year period set forth in OCGA § 17-3-1 (b) for the crime of

“forcible rape.” See Lynch, supra at 854 (1) (a) (applicable statute of limitation period

for forcible rape charge was 15 years). It is undisputed that the August 2016



                                            3
indictment was not returned until more than 23 years after the commission of the

alleged March 1993 rape.

      Although the 15-year period expired prior to the indictment, under certain

circumstances a period of limitation may be tolled and “the [s]tate may file an

indictment after the statute of limitation period for the alleged crime has expired.”

Lynch, supra at 856 (3) (a) (i). Such “statutory provisions providing for the tolling of

a statute of limitation are designed to expand the exposure to criminal prosecution

beyond the specified fixed period.” Riley, supra. “In such cases, the [s]tate must

specifically allege in each count of the indictment the applicable tolling provision or

exception to the statute of limitation in order to show that the charged offense is not

time-barred.” Lynch, supra. “Notably, the burden is unquestionably upon the state to

prove that a crime occurred within the statute of limitation, or, if an exception to the

statute is alleged, to prove that the case properly falls within the exception.” Riley,

supra (citation and punctuation omitted).

      Here, the state argues that the indictment was not time-barred because the

statute of limitation period was tolled by the “person unknown” exception set forth

in OCGA § 17-3-2. That code section provides that “[t]he period within which a

prosecution must be commenced under Code Section 17-3-1 or other applicable

                                            4
statute does not include any period in which . . . [t]he person committing the crime

is unknown[.]” OCGA § 17-3-2 (2). Our Supreme Court has interpreted

      OCGA § 17-3-2 (2) to mean that a statute of limitation is tolled with
      respect to an unknown person until the [s]tate possesses sufficient
      evidence to authorize the lawful arrest of that person for the crime
      charged. The amount of actual knowledge required to lawfully arrest an
      individual is the familiar probable cause standard. The test of probable
      cause requires merely a probability — less than a certainty but more
      than a mere suspicion or possibility. Thus, when a defendant makes a
      prima facie case that the statute of limitation has expired, the [s]tate has
      the burden of proving that it lacked probable cause to arrest the
      defendant for a time sufficient to deem the indictment or other charging
      document timely [under the person unknown exception].

Riley, supra at 169 (3) (citations and punctuation omitted). Accord Lewis v. State, 306

Ga. 455, 463 (4) (831 SE2d 771) (2019) (“The person-unknown exception applies if

the [s]tate has not obtained sufficient information to establish probable cause to arrest

a particular suspect.”).

      As noted above, the state sought to meet this burden in the trial court by

claiming that Campbell had been unknown to the state and not identified as a suspect

until a purported DNA match was discovered in August 2008. In rejecting this claim,

the trial court found that the state had not met its burden of proving that it lacked

probable cause to arrest Campbell prior to the DNA match in August 2008 and for a

sufficient time to deem the indictment timely. Specifically, the trial court found that

                                           5
more than 15 years before the return of the indictment, no later than August 2001, the

state had actual knowledge of the following facts providing probable cause to arrest

Campbell: that an investigating officer identified Campbell as a suspect from a sketch

of a suspected rapist; that the victim believed the person depicted in the sketch was

her assailant; that Campbell fit the physical description and had the same manner of

speech as the suspect described by the victim; that Campbell had an attempted rape

conviction in a neighboring county with a similar modus operandi to the rape in the

instant case; that Campbell was identified in that attempted rape case by the same

physical characteristics and speech pattern of the assailant in the current case; that

Campbell had been seen by police at his brother’s residence near the scene of the

rape; and that Campbell was known to have been in the area of the rape while on

leave from jail on the weekend of the crime.

             The appellate standard of review for a [ruling on a] plea in bar
      asserting a statute of limitation defense is a de novo review of the issue
      of laws. Since this ruling involves a mixed question of fact and law, we
      accept the trial court’s findings on disputed facts and witness credibility
      unless they are clearly erroneous, but independently apply the law to the
      facts.

Lynch, supra at 855 (3) (citation and punctuation omitted). “A trial court’s factual

findings are not clearly erroneous if there is any evidence to support them.”


                                          6
Countryman v. State, 355 Ga. App. 573, 577 (1), n. 8 (845 SE2d 312) (2020) (citation

and punctuation omitted).

      Here, the trial court’s factual findings were not clearly erroneous as there was

some evidence to support them. Although the state has pointed to purported conflicts

in the evidence, any such conflicts were matters to be resolved and “determined by

the trial court sitting as factfinder.” Morrow v. State, 272 Ga. 691, 693 (1) (532 SE2d

78) (2000). And the facts found by the trial court support the conclusion that because

the state had probable cause to arrest Campbell long before the statute of limitation

had expired, the person unknown exception did not apply. “The evidence shows that

the [s]tate had actual knowledge of [Campbell’s] identity as a suspect . . . but it did

not indict him until more than [15] years had elapsed. Therefore, we affirm the trial

court’s ruling on the [plea in bar dismissing the rape] charge[] due to the expiration

of the statute of limitation[].” Jenkins v. State, 278 Ga. 598, 603 (1) (A) (604 SE2d

789) (2004).

      Judgment affirmed. Doyle, P. J., and Hodges, J., concur.




                                          7